
	
		II
		110th CONGRESS
		2d Session
		S. 2888
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Kohl (for himself,
			 Ms. Collins, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To protect the property and security of homeowners who
		  are subject to foreclosure proceedings, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Rescue Fraud Act of
			 2008.
		2.DefinitionsIn this title:
			(1)CommissionThe
			 term Commission means the Federal Trade Commission.
			(2)Foreclosure
			 consultantThe term foreclosure consultant—
				(A)means a person
			 who directly or indirectly makes any solicitation, representation, or offer to
			 a homeowner facing foreclosure on residential real property to perform, with or
			 without compensation, or who performs, with or without compensation, any
			 service that such person represents will prevent, postpone, or reverse the
			 effect of such foreclosure; and
				(B)does not
			 include—
					(i)an
			 attorney licensed to practice law in the State in which the property is located
			 who has established an attorney-client relationship with the homeowner;
					(ii)a
			 person licensed as a real estate broker or salesperson in the State where the
			 property is located, and such person engages in acts permitted under the
			 licensure laws of such State;
					(iii)a
			 housing counseling agency approved by the Secretary;
					(iv)a
			 depository institution (as defined in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813));
					(v)a
			 Federal credit union or a State credit union (as defined in section 101 of the
			 Federal Credit Union Act (12 U.S.C. 1752)); or
					(vi)an
			 insurance company organized under the laws of any State.
					(3)HomeownerThe
			 term homeowner, with respect to residential real property for
			 which an action to foreclose on the mortgage or deed of trust on such real
			 property is filed, means the person holding record title to such property as of
			 the date on which such action is filed.
			(4)Loan
			 servicerThe term loan servicer has the same meaning
			 as the term servicer in section 6(i)(2) of the Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)(2)).
			(5)Residential
			 mortgage loanThe term
			 residential mortgage loan means any loan primarily for personal,
			 family, or household use that is secured by a mortgage, deed of trust, or other
			 equivalent consensual security interest on a dwelling (as defined in section
			 103(v) of the Truth in Lending Act (15 U.S.C. 1602)(v)) or residential real
			 estate upon which is constructed or intended to be constructed a dwelling (as
			 so defined).
			(6)Residential
			 real propertyThe term residential real property has
			 the meaning given the term dwelling in section 103 of the
			 Consumer Credit Protection Act (15 U.S.C. 1602).
			(7)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			3.Mortgage rescue
			 fraud protection
			(a)Limits on
			 foreclosure consultantsA foreclosure consultant may not—
				(1)claim, demand,
			 charge, collect, or receive any compensation from a homeowner for services
			 performed by such foreclosure consultant with respect to residential real
			 property until such foreclosure consultant has fully performed each service
			 that such foreclosure consultant contracted to perform or represented would be
			 performed with respect to such residential real property;
				(2)hold any power of
			 attorney from any homeowner, except to inspect documents, as provided by
			 applicable law;
				(3)receive any
			 consideration from a third party in connection with services rendered to a
			 homeowner by such third party with respect to the foreclosure of residential
			 real property, unless such consideration is fully disclosed to such homeowner
			 in writing before such services are rendered;
				(4)accept any wage
			 assignment, any lien of any type on real or personal property, or other
			 security to secure the payment of compensation with respect to services
			 provided by such foreclosure consultant in connection with the foreclosure of
			 residential real property; or
				(5)acquire any
			 interest, directly or indirectly, in the residence of a homeowner with whom the
			 foreclosure consultant has contracted.
				(b)Contract
			 requirements
				(1)Written
			 contract requiredNotwithstanding any other provision of law, a
			 foreclosure consultant may not provide to a homeowner a service related to the
			 foreclosure of residential real property—
					(A)unless—
						(i)a
			 written contract for the purchase of such service has been signed and dated by
			 the homeowner; and
						(ii)such contract
			 complies with the requirements described in paragraph (2); and
						(B)before the end of
			 the 3-business-day period beginning on the date on which the contract is
			 signed.
					(2)Terms and
			 conditions of contractThe requirements described in this
			 paragraph, with respect to a contract, are as follows:
					(A)The contract
			 includes, in writing—
						(i)a
			 full and detailed description of the exact nature of the contract and the total
			 amount and terms of compensation;
						(ii)the name,
			 physical address, phone number, email address, and facsimile number, if any, of
			 the foreclosure consultant to whom a notice of cancellation can be mailed or
			 sent under subsection (d); and
						(iii)a
			 conspicuous statement in at least 12 point bold face type in immediate
			 proximity to the space reserved for the homeowner’s signature on the contract
			 that reads as follows: You may cancel this contract without penalty or
			 obligation at any time before midnight of the 3rd business day after the date
			 on which you sign the contract. See the attached notice of cancellation form
			 for an explanation of this right..
						(B)The contract is
			 written in the principal language used by the homeowner.
					(C)The contract is
			 accompanied by the form required by subsection (c)(2).
					(c)Right To cancel
			 contract
				(1)In
			 generalWith respect to a contract between a homeowner and a
			 foreclosure consultant regarding the foreclosure on the residential real
			 property of such homeowner, such homeowner may cancel such contract without
			 penalty or obligation by mailing a notice of cancellation not later than
			 midnight of the 3rd business day after the date on which such contract is
			 executed or would become enforceable against the parties to such
			 contract.
				(2)Cancellation
			 form and other informationEach contract described in paragraph
			 (1) shall be accompanied by a form, in duplicate, that—
					(A)has the heading
			 Notice of Cancellation in boldface type; and
					(B)contains in
			 boldface type the following statement:
						
								You may cancel this contract, without any penalty or
				  obligation, at any time before midnight of the 3rd day after the date on which
				  the contract is signed by you.
								To cancel this contract, mail or deliver a signed
				  and dated copy of this cancellation notice or any other equivalent written
				  notice to [insert name of foreclosure consultant] at [insert address of
				  foreclosure consultant] before midnight on [insert date].
								I hereby cancel this transaction on [insert date]
				  [insert homeowner
				  signature].
							.
					(d)Waiver of
			 rights and protections prohibited
				(1)In
			 generalA waiver by a homeowner of any protection provided by
			 this section or any right of a homeowner under this section—
					(A)shall be treated
			 as void; and
					(B)may not be
			 enforced by any Federal or State court or by any person.
					(2)Attempt to
			 obtain a waiverAny attempt by any person to obtain a waiver from
			 any homeowner of any protection provided by this section or any right of the
			 homeowner under this section shall be treated as a violation of this
			 section.
				(3)Contracts not
			 in complianceAny contract that does not comply with the
			 applicable provisions of this title shall be void and may not be enforceable by
			 any party.
				4.Warnings to
			 homeowners of foreclosure rescue scams
			(a)In
			 generalIf a loan servicer finds that a homeowner has failed to
			 make 2 consecutive payments on a residential mortgage loan and such loan is at
			 risk of being foreclosed upon, the loan servicer shall notify such homeowner of
			 the dangers of fraudulent activities associated with foreclosure.
			(b)Notice
			 requirementsEach notice provided under subsection (a)
			 shall—
				(1)be in
			 writing;
				(2)be included with
			 a mailing of account information;
				(3)have the heading
			 Notice Required by Federal Law in a 14-point boldface type in
			 English and Spanish at the top of such notice; and
				(4)contain the
			 following statement in English and Spanish: Mortgage foreclosure is a
			 complex process. Some people may approach you about saving your home. You
			 should be careful about any such promises. There are government and nonprofit
			 agencies you may contact for helpful information about the foreclosure process.
			 Contact your lender immediately at [____], call the Department of Housing and
			 Urban Development Housing Counseling Line at (800) 569–4287 to find a housing
			 counseling agency certified by the Department to assist you in avoiding
			 foreclosure, or visit the Department's Tips for Avoiding Foreclosure website at
			 http://www.hud.gov/foreclosure for additional assistance. (the blank
			 space to be filled in by the loan servicer).
				5.Civil
			 liability
			(a)Liability
			 establishedAny foreclosure consultant who fails to comply with
			 any provision of section 3 or 4 with respect to any other person shall be
			 liable to such person in an amount equal to the sum of the amounts determined
			 under each of the following paragraphs:
				(1)Actual
			 damagesThe greater of—
					(A)the amount of any
			 actual damage sustained by such person as a result of such failure; or
					(B)any amount paid
			 by the person to the foreclosure consultant.
					(2)Punitive
			 damagesIn the case of any action by an individual, such amount
			 (in addition to damages described in paragraph (1)) as the court may
			 allow.
				(3)Attorneys'
			 feesIn the case of any successful action to enforce any
			 liability under paragraph (1) or (2), the costs of the action, together with
			 reasonable attorneys' fees.
				(b)Factors To be
			 considered in awarding punitive damagesIn determining the amount
			 of any liability of any foreclosure consultant under subsection (a)(2), the
			 court shall consider, among other relevant factors—
				(1)the frequency and
			 persistence of noncompliance by the foreclosure consultant;
				(2)the nature of the
			 noncompliance; and
				(3)the extent to
			 which such noncompliance was intentional.
				6.Administrative
			 enforcement
			(a)Enforcement by
			 Federal Trade Commission
				(1)Unfair or
			 deceptive act or practiceA
			 violation of a prohibition described in section 3 or a failure to comply with
			 any provision of section 3 or 4 shall be treated as a violation of a rule
			 defining an unfair or deceptive act or practice described under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
				(2)Actions by the
			 Federal Trade CommissionThe
			 Federal Trade Commission shall enforce the provisions of sections 3 and 4 in
			 the same manner, by the same means, and with the same jurisdiction, powers, and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made part of
			 this title.
				(b)State action
			 for violations
				(1)Authority of
			 StatesIn addition to such other remedies as are provided under
			 State law, whenever the chief law enforcement officer of a State, or an
			 official or agency designated by a State, has reason to believe that any person
			 has violated or is violating the provisions of section 3 or 4, the
			 State—
					(A)may bring an
			 action to enjoin such violation;
					(B)may bring an
			 action on behalf of its residents to recover damages for which the person is
			 liable to such residents under section 5 as a result of the violation;
			 and
					(C)in the case of
			 any successful action under subparagraph (A) or (B), shall be awarded the costs
			 of the action and reasonable attorney fees, as determined by the court.
					(2)Rights of
			 Federal Trade Commission
					(A)Notice to
			 commissionThe State shall serve prior written notice of any
			 civil action under paragraph (1) upon the Commission and provide the Commission
			 with a copy of its complaint, except in any case in which such prior notice is
			 not feasible, in which case the State shall serve such notice immediately upon
			 instituting such action.
					(B)InterventionThe
			 Commission shall have the right—
						(i)to
			 intervene in any action referred to in subparagraph (A);
						(ii)upon so
			 intervening, to be heard on all matters arising in the action; and
						(iii)to file
			 petitions for appeal in such actions.
						(3)Investigatory
			 powersFor purposes of bringing any action under this subsection,
			 nothing in this subsection shall prevent the chief law enforcement officer, or
			 an official or agency designated by a State, from exercising the powers
			 conferred on the chief law enforcement officer or such official by the laws of
			 such State to conduct investigations or to administer oaths or affirmations, or
			 to compel the attendance of witnesses or the production of documentary and
			 other evidence.
				(4)LimitationWhenever
			 the Federal Trade Commission has instituted a civil action for a violation of
			 section 3 or 4, no State may, during the pendency of such action, bring an
			 action under this section against any defendant named in the complaint of the
			 Commission for any violation of section 3 or 4 that is alleged in that
			 complaint.
				7.PreemptionNothing in this title affects any provision
			 of State or local law respecting any foreclosure consultant, residential
			 mortgage loan, or residential real property that provides equal or greater
			 protection to homeowners than what is provided under this title.
		
